FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                    UNITED STATES COURT OF APPEALS October 17, 2017
                                                                Elisabeth A. Shumaker
                                 TENTH CIRCUIT                      Clerk of Court



 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

 v.                                                      No. 17-3037
                                             (D.C. Nos. 2:14-CV-02578-KHV and
 BRETT W. ELLIS,                                2:12-CR-20093-KHV-DJW-1)
                                                           (D. Kan.)
              Defendant - Appellant.


          ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before PHILLIPS, McKAY, and McHUGH, Circuit Judges.


      Appellant seeks a certificate of appealability to appeal the district court’s

denial of his 28 U.S.C. § 2255 habeas petition.

      Following the denial of his motion to suppress evidence found in a search

of his residence and computers, Appellant pled guilty to possession of child

pornography and was sentenced pursuant to a Rule 11(c)(1)(C) plea agreement to

a below-guidelines sentence of seventy-two months. In his § 2255 petition, he

raised several claims of ineffective assistance of counsel, all relating to the



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
unsuccessful motion to suppress.

      The district court denied Appellant’s § 2255 petition in a comprehensive

twenty-three page order, in which the court analyzed each of Appellant’s claims

and explained why each claim failed to show constitutionally ineffective

advocacy and/or prejudice under the Supreme Court’s governing Strickland

standard. See Strickland v. Washington, 466 U.S. 668, 687, 694 (1984).

      After thoroughly reviewing Appellant’s brief and the record on appeal, we

conclude that reasonable jurists would not debate the correctness of the district

court’s ruling. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). For

substantially the same reasons given by the district court, we DENY Appellant’s

request for a certificate of appealability and DISMISS the appeal.


                                       ENTERED FOR THE COURT



                                       Monroe G. McKay
                                       Circuit Judge




                                        -2-